DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 22, 24, 25, 26, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kochhar (US 2017/0282930).
Regarding claims 16 and 25, Kochhar discloses a computer-implemented method and system for lane change prediction (system and algorithm for predicted lane change of a driver; Kochhar at abstract, 0038) comprising:
Collecting raw driving data (measured by sensors; Kochhar at 0031); extracting a plurality of feature sets by time from the collected raw driving data, each of the feature sets comprising features (collecting sensed data regarding manual driving actions correlated with context including time of day or day of week, determining the relevant data to determine situations in which a driver may intend to change lane; Kochhar at 0035-0040)
Obtaining corresponding lane change information (lane change contextual information and non-contextual information; Kochhar at 0030, 0033, 0038, 0043) the lane change information indicating a status of a lane change of a vehicle at the time the features of a feature set are collected (driver performs a change lane given certain situations and parameters including time; Kochhar at 0030, 0033, 0035).
Automatically labeling each of the extracted plurality feature sets with the obtained corresponding lane change information (correlating certain extracted parameter groups with lane change information; Kochhar at 0035, 0038)
Training a lane change prediction model with the labeled plurality feature sets (neural net learns correlations between certain extracted datasets and intent to change lanes as a confidence percentage; Kochhar at 0030, 0033, 0036).

Regarding claims 22 and 26, Kochhar discloses a system (Kochhar at abstract) and computer-implemented method for an apparatus on a vehicle (vehicle computing system 1 on vehicle 31; Kochhar at Fig. 1, 0012) for lane change prediction comprising: 
Obtaining a lane change prediction model trained by the method according to claim 16 (see above citations with respect to claim 16 and establishing then updating the prediction model). 
Collecting features of the vehicle corresponding to the feature set used in the lane change prediction model (e.g. observable inputs and/or camera data; Kochhar at 0014, 0028, 0030, 0035).
Applying the lane change prediction model on a vehicle based on the collected features to predict lane change probabilities (combined variables to determine confidence of lane change; Kochhar at 0030, 0033, 0035).

Regarding claim 24, Kochhar discloses a system and computer-implemented method for a vehicle (vehicle computing system 1 on vehicle 31; Kochhar at Fig. 1, 0012) for making a lane change decision based on lane change prediction (neural net algorithm for determining driver intent for a lane change; Kochhar at abstract, 0030, 0033) comprising:
Obtaining a lane change prediction model trained by the method according to claim 16 (e.g. neural net based algorithm; Kochhar at 0033. Also see above citations with respect to claims 16 and 22).
Collecting features of the vehicle corresponding to the feature set used in the lane change prediction model (Kochhar at 0033)
Applying the lane change prediction model on a vehicle based on the collected features to predict lane change probabilities (correlating certain extracted parameter groups with lane change information to achieve confidence level; Kochhar at 0033, 0035, 0038).
Making a lane change decision based on the predicted lane change probabilities (driver intends to change lanes; Kochhar at 0030).

Regarding claim 27, Kochhar discloses a plurality of sensors configured to collect features of the vehicle corresponding to the feature set used in the lane change prediction model (biometric sensors, camera sensors, pedal sensors, etc.; Kochhar at 0030, 0031).

Regarding claim 30, Kochhar discloses wherein the vehicle further comprises: a decision making module configured to make a lane change decision based on the predicted lane change probabilities (neural net algorithm determines probabilities of lane change as a confidence level or percentage and can control the lane change; Kochhar at 0033, 0041). 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3a.	Claims 17, 18, 20, 23, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kochhar as applied above, and further in view of Banno (US 2018/0354517).
Regarding claims 17, 23, and 29, Kochhar does discloses determining a probability of lane change of the driver from the current driving lane in response to looking at the side mirrors of the vehicle; however, Kochhar is silent as to wherein the status of lane change of a vehicle is selected from: lane change to left, lane change to right, and lane keeping.
	Banno, in a similar invention in the same field of endeavor, teaches further predicting the driver’s plan of action be it changing lanes on either side of the vehicle, or to stay within a lane (Banno at 0065-0075, 0079).
	It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention with the driver prediction algorithm of Banno.  Doing so would provide extra variables into the neural network and provide a more precise prediction of driver intent to stay or change to a specific lane.

	Regarding claim 18, the combination teaches wherein the raw driving data further comprises at least one of driving data provided by map suppliers and driving data detected by an automated car (GPS, map data, and sensed vehicle data in autonomous vehicles; Banno at 0020, 0065).

Regarding claims 20 and 28, the combination teaches sensing whether there exists a lane on left side of the current lane; whether there exists a lane on right side of the current lane (adjacent lane detection; Banno at 0069, 0074, 0075).

3b.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kochhar as applied above, and further in view of Kusano (US 2019/0077398).
Regarding claim 21, Kochhar is silent as to wherein training the lane change prediction model with the plurality of labeled feature sets further comprises: inputting the labeled feature sets to a stacked long short term memory (LSTM); processing the trained feature sets via a fully connected layer and softmax; and outputting probabilities respectively of lane change to left, lane change to right or lane keeping.
Kusano, in a similar invention in the same field of endeavor, teaches wherein training the lane change prediction model with the labeled feature sets further comprises: inputting the labeled feature sets to a stacked long short term memory (LSTM); processing the trained plurality of feature sets via a fully connected layer and softmax (Kusano at 0047-0051); and outputting probabilities respectively of lane change to left, lane change to right or lane keeping (Kusano at 0021).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the invention of Kochhar with the prediction steps of Kusano.  Doing so would accelerate the probability training of the model.

3c.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kochhar and Banno, as applied above, and further in view of Djuric (2019/0049987).
Regarding claim 19, the combination teaches wherein the driving data provided by map suppliers (Banno at 0020) is used in general neural network model training (Kochhar at 0030) while the driving data detected by an automated car is used for model refining. The combination is silent as to using a deep neural net.
Djuric teaches implementing a deep neural net in its predictive algorithm to determine autonomous vehicle control (Djuric at title, 0026).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the deep neural net of Djuric.  Doing so would provide a more accurate model when refining the predictive algorithm.

Response to Arguments
4.	Applicant’s contention (see pages 8-9 filed 09 June 2022) with respect to the rejection of independent claim 16 under 35 U.S.C. 102(a)(1) has been fully considered and is not persuasive.
Applicant has contended (page 8 third and fourth paragraphs) that Kochhar does not disclose the first (“collecting raw driving data”) and second (“extracting a plurality of feature sets by time”) embodiments of claim 16.
The examiner respectfully disagrees; the invention of Kochhar collects raw data obtained via the sensors of the vehicle and/or sensors from driver devices pertaining to vehicle operation and context (Kochhar at 0030, 0031).  The raw data is then processed to determine a corresponding driver action at a given time of day (“feature set”) and the neural network is trained over time to derive user intent based on these sets of data (Kochhar at 0030, 0035)
Since the invention of Kochhar collects the raw driving as claimed, and further discloses separating the data into combinations as a function of time that correlate to driver actions, the examiner maintains the rejection of claim 16 (as well as independent claim 25) under 35 U.S.C. 102(a)(1) for those reasons cited above, and mentioned in the prior office action, which is incorporated herein.

5.	Applicant has contended (see page 9 filed 09 June) that Kochhar does not discloses “making a lane change decision based on the predicted lane change probabilities”, as recited in claim 24.
The examiner respectfully disagrees; Kochhar details how a neural network is trained over time to correlate certain extracted parameter groups with lane change information to achieve confidence level in predicting an upcoming driver intent; also see Kochhar at 0030, 0032, 0033, 0035, 0038.  The examiner’s position is that the “confidence level”, or “degree of confidence” as stated by Kochhar is directly equivalent to the predicted lane change probabilities, as claimed.
Once said confidence level or degree of confidence surpasses a percentage threshold (above N percent; Kochhar at 0033), a decision has been made that the driver intends to make a lane change.  Also see Kochhar at 0040, wherein when the confidence level passes a certain threshold, a decision may be made to bypass the driver and autonomously change lanes.
Since Kochhar still anticipates that which is contended, the examiner maintains the rejection of claim 24 (and claim 30) under 35 U.S.C. 102(a)(1) for those reasons cited above, and those mentioned in the prior office action, which is incorporated herein.

6.	Although not specifically argued, all remaining claims remain rejected under their respective grounds/rationales and applicable prior art for those reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663                                                                                                                                                                                            	16 August 2022